DETAILED ACTION

This office action is in response to the application filed on 6/302020.  Claims 1-19 are pending.  Claims 1-19 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 9,463,129.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” and at least one “grid plate.”  Additionally, the patent discloses features that read on Applicant’s claimed lift system, and electronic control system.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent Application 16/403,854.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional double patenting rejection, as the claims at issue have not in fact been patented. 
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,702,434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims an apparatus that includes structures of “a table,” “an overhead hood,” “a plurality of interchangeable plates,” “a lift system,” and “an electronic control and monitoring system.”  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.

Restrictions

Applicant’s election, with traverse, of Species I, as represented by claims 1-19, in the reply filed on 5/13/2021 is acknowledged.  Applicant argues that the restriction is improper 
-

Claim Objections

Claim 13 is objected to because of the following informalities: “said light fixture” should be --- said light fixtures ---. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 13 recites “having high mean time between failures.”  However the specification does not describe how long a “high mean time” is meant to be. It is unclear when infringement would occur.  Appropriate correction is required. 
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 13 recites that the light fixtures “improve light temperature, work area light coverage and shadow reduction for the station.”  However the specification does not discuss how these qualities are improved.  Moreover it is unclear when infringement would occur; for example, how is an improvement in light coverage measured and what degree of light coverage would be protected by this patent?  Examiner notes that these details are more clearly described in dependent claims 14-16.  Appropriate correction is required. 
Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 19 recites “the grossing station of claim 19.”  The scope of the claim is unclear as the claim cannot logically depend from itself.  For purposes of examination, the claim is interpreted as depending from claim 18.  Appropriate correction is required. 



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman in view of US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”).
Claim 1.  A grossing station, said station comprising: a table (Hallman, Fig. 5, #34); an overhead hood (Hallman, Fig. 5, #66) connected to said table; a plurality of interchangeable plates (Hallman, Fig. 1, #52) arranged in a trough (Hallman, Fig. 9, #42) of said table; a lift system (Hallman teaches a lifting mechanism, #38, discussed in at least paragraph [0042]) connected to said table; and an electronic control and monitoring system (Hallman does not teach an electronic control and monitoring system, however Bisson teaches a system that monitors various aspects of an HVAC system; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the monitoring system of Bisson for the motivation of being able to optimize the efficiency of the ventilation system as discussed in Bisson paragraph [0002]) in communication Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours) of the grossing station.
Claim 2.  The grossing station of claim 1 wherein said touch screen (Bisson teaches the use of a touch screen in paragraph [0040]) controller arranged on a surface of the station, said touch screen controller in communication with at least one manual toggle switch for overriding said electronic control and monitoring system if a system failure occurs, said manual toggle switch controls lights of the station, ventilation of the station, water for the station or a formalin system of the station (Hallman, paragraph [0042] teaches, “other switches also may be arranged on the table 40 at a predetermined position or any other surface of the grossing station 20 to operate the blower and ventilation system, lights, computers, etc., for the grossing station 20;” it would have been obvious to one of ordinary skill to use these switches if the electronic control system were not working), said touch screen controller having high mean time between failure values (Examiner takes Official Notice that it would have been obvious to provide a durable touch screen controller, or in Applicant’s terminology “industrial grade”, in order to provide a longer useful life for the apparatus).
Claim 11.  
Claim 12.  The grossing station of claim 1 wherein said alarm system allows a user to turn off any warning or alarm not needed for a predetermined autopsy, necropsy or pathology procedure (Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710).
Claim 13.  The grossing station of claim 1 wherein said LED light system arranged in a surface of said hood, said LED light system having a plurality of LED light fixtures, said light fixture improve light temperature, work area light coverage and shadow reduction for the station Hallman teaches the use of lights but does not teach the use of LED lights; Chan teaches LED lights in paragraph [0003]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with the LED lights of Chan for since doing so would have simply been the use of a known technique with a known apparatus to provide predictable and obvious results; additionally Chan provides motivation in paragraph [0003], being that LED lights last 15,000 hours while incandescent lights only last 2,000 hours).
Claim 14.  The grossing station of claim 13 wherein said LED light fixtures having an approximate seven inch diameter reflector, a single LED array source, an approximate sixty degree viewing angle, an approximate eighteen inch spacing between said LED light fixtures and said light temperature in a range of approximately 5000K to 5500K (Chan teaches LED lights with a color temperature of 5000-5500K in paragraph [0003]; regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety of sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved In re Rose, 105 USPQ 237, (CCPA 1955)).
Claim 15.  The grossing station of claim 14 wherein said LED light fixtures are approximately thirty four inches from said work area, said plurality of light fixtures comprises three said light fixtures (regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety of sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose, 105 USPQ 237, (CCPA 1955))..
Claim 16.  The grossing station of claim 15 wherein said LED light fixtures provide double light coverage (double light coverage is considered to be that which is shown in Applicant’s Fig. 27) at a center work area (regarding the claimed spacing and size of the claimed lights, Chan paragraph [0073] teaches “additional light output can be provided by increasing the number of such lighting assemblies, including more closely positioning these together compared to the spacing shown herein;” additionally light fixtures are well known in the prior art and they are readily available in a variety of sizes, these claimed changes in size are considered to be an obvious matter of design choice that to not structurally distinguish over the prior art LED lamps of Chan; it would have been obvious matter of design choice to select light fixtures of any desired size since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”) and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,162,269 to Greenlees et al. (“Greenlees”).
Claim 3.  The grossing station of claim 1 further comprising a filter hour meter, said filter hour meter is a configurable and flow-based meter (Bisson teaches monitoring an air filter over time to measure when it needs to be change in at least paragraph [0035], but does not explicitly discuss measuring hours that the filter has been in service; the use of an hour meter is well known in the art of air filters; Greenlees teaches an hour monitor to measure how long a filter has been in service, see column 2, lines 2-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of Bisson with the hour meter of Greenlees for the purpose of monitoring a filter and knowing when to replace it, since replacing a filter at the necessary time is a stated goal of Bisson), a filter use is recorded only when air flow reaches said filter and is above a minimum limit that is set by a user (Applicant’s specification, paragraphs [00645]-[0065] discuss a user set minimum air flow limit to allow the system to not measure usage when there is no air flow through an air filter; Bisson teaches setting a threshold in Fig. 11H and paragraph [0108]; therefore, therefore a filter will not be indicated as needing replacement unless there is airflow that causes at least the pressure differential that is set by the user; also see Fig. 15 step #610 in which the fan is turned “on”; in other words the determination of whether a filter must be replaced is not made if there is not airflow as a result of the fan being turned off).
Claim 4.  
Claim 5.  The grossing station of claim 3 wherein said filter hour meter is configured by said user to have a maximum filter usage hours to trigger an alarm (the use of an hour meter is well known in the art of air filters as is taught at least by Greenlees), a filter monitoring is enabled or disabled by said user (Greenlees teaches the use of an hour meter that measures time while the apparatus is in operation; this is equivalent to measuring time when an air flow threshold measurement limit is set as greater than zero; additionally Bisson Fig. 17C describes an alarm indicating that an air filter needs to be changed, at #698, and the system allows a user to turn off the alarm at #706 or #710; turning off the alarm is equivalent to disabling the filter monitoring).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2010/0164736 to Byers et al. (“Byers”).
Claim 6.  The grossing station of claim 1 further comprising an eco mode system, said eco mode system detects a presence of an individual in proximity to the station (Hallman and Bisson do not teach using a proximity sensor to turn on or off the system, however, Byers teaches using a motion detector in at least paragraph [0055] and Figs. 4-5; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the motion detection system of Byers with the apparatus of Hallman and Bisson for the predictable benefit of reducing power consumption).
Claim 7.  
Claim 8.  The grossing station of claim 6 wherein said eco mode system having a user set length of time, said eco mode system turns off lights and ventilation of the station when the station is left unused for said user set length of time (Byers, paragraph [0030] and Fig. 3).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent Application Publication 2005/0062594 to Takashima et al. (“Takashima”).
Claim 9.  The grossing station of claim 1 further comprising a remote warning system, said remote warning system monitors a formalin tank and a waste tank, said remote warning system displays a warning indicator if said formalin tank is empty or if said waste tank is full (Hallman does not teach a tank level alarm; Takashima teaches a fuel overflow alarm system; it would have it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hallman with an overflow alarm since formalin is also a hazardous liquid that a user would want to keep from spilling), said formalin tank having a low level sensor arranged thereon, said waste tank having a high level sensor arranged thereon, said low level sensor and said high level sensor in communication with said remote warning system (Takashima teaches both full and empty tank detection switches in paragraph [0035]).
Claim 10.  The grossing station of claim 9 wherein said remote warning system sends said warning indicator to a remote server, the grossing station, or electronic device, said remote warning system monitors a filter replacement system and an air flow monitor (Bisson paragraph [0030] teaches, “The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20”) said remote warning system having a report transmit frequency setting, said remote warning system sets a remote server IP address and port, said remote warning system enables or disables remote access for the .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0074261 to Hallman, US Patent Application Publication 2012/0318138 to Bisson et al. (“Bisson”), and US Patent Application Publication 2008/0238323 to Chan et al. (“Chan”), in view of US Patent 6,082,392 to Watkins, Jr. (“Watkins”).
Claim 17.  Hallman teaches a grossing table that includes “an integrated liquid system for holding formalin,” and in paragraph [0041] discusses storing formalin, which is a hazardous chemical which requires careful handling.  The teachings Watkins are directed toward the handling of petroleum fuels.  Hallman does not teach a formalin cart that is a separate apparatus than the grossing table; Watkins teaches a separate refueling apparatus; It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the structures and techniques of Watkins with the apparatus of Hallman in order to manage pumping of formalin in the same manner that fuel is managed.  Using the techniques of Watkins with the apparatus of Hallman would have been obvious since these techniques known work in one field of endeavor (fuel distribution) would have prompted variations for use in a different field (formalin distribution for an autopsy) since the variations to the apparatus of Hallman would be predictable to one of ordinary skill in the art.
Applicant recites:
The grossing station of claim 1 further comprising a formalin refill system, said formalin refill system comprising: a formalin container having a formalin level sensor arranged thereon (Hallman teaches a formalin refill system with a container, at least in paragraph [0041] which discusses a formalin storage container and appropriate piping; additionally, Watkins teaches a tank at Fig. 1, #200; regarding a level sensor, regarding a level sensor, see Watkins, column 3, 
Claim 18.  The grossing station of claim 17 further comprising a refill electric outlet arranged on the station, said refill pump power cord plugs into said refill electric outlet during refilling of a formalin tank arranged on the station (it would have been an obvious matter of design choice to provide auxiliary power from a power outlet to the system of Watkins since one of ordinary skill would know that electricity can be provided by multiple sources, and it appears that the claimed invention, or the apparatus of Watkins, would perform equally well, regardless of the source of electrical power).
Claim 19.  The grossing station of claim 19 wherein said refill electric outlet automatically turns off when said formalin level sensor detects said formalin tank is full, said formalin level sensor is in electrical communication with said refill electric outlet (the pump of Watkins is electrically connected to control system #230 and the pump of Watkins is turned off when the tank is full, as is described in column 6, lines 41-57; therefore, the “electric outlet” that is powering the pump of Watkins is turned off when the tank is full).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673